Opinion issued May 16, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-12-00657-CV
                           ———————————
                     KENDRICK EDWARDS, Appellant
                                       V.
                            JENNY ITAM, Appellee



                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-56770


                         MEMORANDUM OPINION

      Appellant, Kendrick Edwards, has filed a motion to dismiss the appeal. No

other party has filed a notice of appeal, and no opinion has issued. Accordingly,

we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.




                                        2